DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 9, 10, and 12-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US2009/0023018 to Oh et al.
	Regarding Claim 1, OH discloses a catalyst complex for fuel cells, the catalyst complex being included in an electrode for fuel cells (abstract, Fig. 1, Fig. 2), the catalyst complex for fuel cells comprising: a first catalyst configured to cause hydrogen oxidation reaction (Fig. 1, catalyst 2 coupled with ionomer 3); and a second catalyst configured to cause water electrolysis reaction with the first catalyst (Fig. 1-2, catalyst 2 coupled with ionomer 4), wherein an outer surface of the first catalyst is coated with a first ionomer binder (Fig. 1-2, ionomer 3 coats the surface of a first layer of catalyst 2) and an outer surface of the second catalyst is coated with a second ionomer binder (Fig. 1-2, outer surface of catalyst 2 is coated with ionomer 4), and wherein an equivalent weight (EW) of the second ionomer binder differs from an equivalent weight (EW) of the first ionomer binder (para. 14-15, second ionomer layer has a lower EW than the first ionomer, also see para. 22).  
	Regarding Claim 2, OH further discloses the catalyst complex for fuel cells of claim 1, wherein the equivalent weight (EW) of the second ionomer binder is about 400 to about 1,000 which anticipates the claimed range of 92% or less of the equivalent weight (EW) of the first ionomer binder with sufficient specificity because it substantially overlaps the claimed range and clearly includes values within the claimed range (para. 39).  
Claim 3, OH further discloses the catalyst complex for fuel cells of claim 1, wherein the equivalent weight (EW) of the first ionomer binder is 1,000 to 1,300 EW which anticipates the claimed range of 700 to 1200 with sufficient specificity (para. 31).  
	Regarding Claim 4, OH further discloses the catalyst complex for fuel cells of claim 1, wherein the first catalyst comprises a supported-type catalyst in which catalyst particles are supported on a carbon support (Fig. 1, Fig. 2, catalyst 2, para. 50 discloses the catalyst may comprise Pt nanoparticles supported on carbon black carrier such as Vulcan XC-72R which is a carbon black nanoparticle for supporting the Pt particles), and wherein the carbon support comprises one selected from a group comprising carbon black (CB) (para. 92).
	Regarding Claim 5, OH further discloses the catalyst complex for fuel cells of claim 1, wherein the first catalyst comprises a metal catalyst, wherein the metal catalyst comprises one selected from a group comprising platinum (Pt) (para. 50) and wherein the second catalyst comprises metal nanoparticles (Fig. 1, Fig. 2, catalyst 2, para. 50 Pt nanoparticles on carbon black).
	Regarding Claim 6, OH further discloses the catalyst complex for fuel cells of claim 1, wherein the second catalyst comprises a supported-type catalyst in which catalyst particles are supported on a support (Fig. 1, Fig. 2, catalyst particle 2 coated with second ionomer 4, para. 50-53 Pt supported on carbon black).  
	Regarding Claim 7, OH further discloses the catalyst complex for fuel cells of claim 6, wherein the support comprises one selected from a group comprising carbon black (para. 50-53).  
Claim 9, OH further discloses a method for manufacturing an electrode for fuel cells including a catalyst complex, the method comprising: preparing a first coated catalyst by coating a first catalyst with a first ionomer binder; preparing a second coated catalyst by coating a second catalyst with a second ionomer binder having an equivalent weight (EW) which is 92% or less of an equivalent weight (EW) of the first ionomer binder (para. 30-48); preparing a catalyst ink by mixing the first coated catalyst (para. 31-33, catalyst mixed with solvent and high EW ionomer), the second coated catalyst and a solvent (para. 30-35 where para. 35 teaches mixing of the catalyst and low EW ionomer and solvent); and manufacturing the electrode using the catalyst ink (para. 40-46 including depositing the ink and annealing the electrode).  
	Regarding Claim 10, OH further discloses the method of claim 9, wherein, in the preparing the catalyst ink, the solvent comprises at least one of alcohol or deionized water, and wherein the alcohol comprises one selected from a group comprising isopropyl alcohol (IPA), ethyl alcohol, and combinations thereof (para. 39, IPA or EtOH solvent with the ionomer and catalyst mixture).  
	Regarding Claim 12, OH further discloses the method of claim 9, wherein the preparing the first coated catalyst comprises: preparing a first mixed solution comprising the first catalyst, the first ionomer binder, and a first solvent; and performing drying and heat treatment of the first mixed solution (para. 30-40 discloses formation of high EW nafion catalyst mixture with IPA, para. 33, and drying and heat treatment, para. 35-40).  
	Regarding Claim 13, OH further discloses the method of claim 12, wherein the first ionomer binder in the first mixed solution has a content of 10 wt% to 50 wt% with respect to a total weight of the first catalyst and the first ionomer binder (para. 31, 20-60 
	Regarding Claim 14, OH further discloses the method of claim 12, wherein, in the performing the heat treatment of the first mixed solution, the heat treatment is performed within a range of an a-transition temperature of the first ionomer binder (para. 42, drying at about 60°C to 80°C) to a temperature higher than the a-transition temperature by 100 °C (para. 44, annealing at about 150°C-about 170°C).  
	Regarding Claim 15, OH further discloses the method of claim 12, wherein, in the performing the heat treatment of the first mixed solution, the heat treatment is performed for, drying is for 30 minutes to 24 hours, annealing is for 30 minutes to about 24 hours, preferably 6 to 18 hours, which anticipates with sufficient specificity the claimed range of 10 minutes to 10 hours (para. 42-44, para. 46, annealing at above the glass transition temperature).
	Regarding Claim 16, OH further discloses the method of claim 9, wherein the preparing the second coated catalyst comprises: preparing a second mixed solution comprising the second catalyst, the second ionomer binder, and a second solvent; and performing drying and heat treatment of the second mixed solution (para. 38-42 discloses the low EW nafion catalyst layer mixture with catalyst and IPA and depositing, drying, and annealing).  
	Regarding Claim 17, OH further discloses the method of claim 16, wherein the second ionomer binder in the second mixed solution has a content of 5 wt% examples 
	Regarding Claim 18, OH further discloses the method of claim 16, wherein, in the performing the heat treatment of the second mixed solution, the heat treatment is performed within a range of an a-transition temperature of the second ionomer binder to a temperature higher than the a-transition temperature by 100 °C (para. 42, drying at about 60°C to 80°C; para. 44, annealing at about 150°C to about 170°C; para. 46 teaches annealing is above the transition temperature).  
	Regarding Claim 19, OH further discloses the method of claim 16, wherein, in the performing the heat treatment of the second mixed solution, the heat treatment is performed for, drying is for 30 minutes to 24 hours, annealing is for 30 minutes to about 24 hours, preferably 6 to 18 hours, which anticipates with sufficient specificity the claimed range of 10 minutes to 10 hours (para. 42-44, para. 46, annealing at above the glass transition temperature).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over OH in view of US2017/0062835 to Haug et al.
	Regarding Claim 20, OH further discloses a method for manufacturing an electrode for fuel cells including a catalyst complex (abstract, para. 30-46), the method comprising: preparing a first mixed solution comprising a first catalyst, a first ionomer 
	OH does not disclose preparing a catalyst ink by mixing the first mixed solution and the second coated catalyst; and manufacturing the electrode using the catalyst ink.  
	HAUG discloses a fuel cell electrode catalyst comprising a catalyst complex comprising two different catalysts, one catalyst comprising a first ionomer having an EW different from the second ionomer, the second catalyst comprising the second ionomer coating (Fig. 2b, Fig. 2c, abstract, para. 65, para. 79, para. 99). HAUG further discloses preparing a catalyst ink by mixing the first mixed solution and the second coated catalyst (para. 97 “forming the ink may involve adding a first portion of an ionic conductor along with the catalyst, electronic conductor, and solvent, mixing, and then adding a second portion of the ionic conductor and mixing”) and manufacturing the electrode using the catalyst ink (para. 11, 97-98).
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified the method of forming the fuel cell of OH to comprise preparing a catalyst ink by mixing the first mixed solution and the second coated catalyst; and manufacturing the electrode using the catalyst ink, as taught by HAUG. The motivation for doing so would have been to provide a catalyst layer with multiple ionomers using methods known in the art suitable to do so and to provide the benefits of ionomers of different properties, such as combining a lower EQ .   
	Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over OH.
	Regarding Claims 8 and 11, OH further discloses the catalyst complex for fuel cells of claim 1 and the method of Claim 9, and does not disclose wherein a content of the second catalyst is 2 wt% to 80 wt% with respect to a weight of the first catalyst.
	However, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have modified OH to comprise a content of the second catalyst is 2 wt% to 80 wt% with respect to a weight of the first catalyst as claimed. The motivation for doing so would have been to identify and utilize a workable range of second catalyst content (with the low EW ionomer) such that the ratio of first catalyst (with high EW ionomer) to second catalyst provided suitable performance for the fuel cell of OH. Furthermore nothing of record indicates criticality of the claimed range. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and  Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS J O'DONNELL whose telephone number is (571)270-7704.  The examiner can normally be reached on Monday through Friday between 8:00 AM and 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


LUCAS J. O'DONNELL
Primary Examiner
Art Unit 1729



/LUCAS J. O'DONNELL/Primary Examiner, Art Unit 1729